DETAILED ACTION
	In Reply filed on 7/27/2022, claims 1-12 are canceled and claims 13-21 are newly added. Claim 13 correspond to canceled claim 1 and incorporated limitations from canceled claims 2, 6, and 11. Claims 20 and 21 have limitations that are newly added. Claims 13-21 are considered in current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the positioning element".  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, the Examiner is interpreting the limitation as referring to “the height-adjustable positioning element” from claim 13. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “wherein each build plate element defines a through hole receiving the locking element therethrough”. However, claim 13 recites “each build plate element… defining a through hole, and a locking element received through the build plate element and the through hole and lockable to the support”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable by Uckelmann (U.S. 2013/0108726), in view of Geisen et al. (U.S. 2019/0061266), further in view of Skubic (U.S. 2010/0100222). 
	Regarding claim 13, Uckelmann teaches an apparatus for producing an object by an additive manufacturing process (Abstract, “a device for producing products having individual geometries”; “a three-dimensional product on the surface of a substrate plate by way of an additive production method”), comprising: 
A process chamber ([0028], “processing chamber”) configured to receive a bath of powdered material ([0022], “adapted powders, powder mixtures, alloyed powders…”) configured to be solidified ([0024], “solidification”); 
A support (Fig. 1a, element 20, [0181], “supporting device”) configured to position the object in relation to a surface level (L) of the bath of powdered material (Figure 1a, [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate; [0181], the supporting device comprises inserts 10a-h, and each inserts have plate stacks 12a-f. This further demonstrates that the supporting device 20 positions the product in relation to the surface level; [0187], “powder”);
A solidifying device (Fig. 1a, element 40, [0190], “high-power laser”) configured to solidify a selective layer-part of the bath of powdered material ([0190], “predefined areas”) on the surface level (L) ([0190], “the layer…above each substrate stack plate 12a-f…”) using electromagnetic radiation ([0190], “radiation”); 
And a plurality of build plate elements (Fig. 1a, element 12a-f, multiple substrate plates) connected to the support (Fig. 1a, [0184], the substrate plate is indirectly connected to the supporting device 20 via the actuator 14a-f); 
Wherein each build plate element is positioned on top of the support (Fig. 1a, top surfaces of substrate plates element 13a, c, and e are positioned on top of the support), is configured to be aligned in a single plane ([0143], “The process can, for example, be implemented in such a way that the heights of the different substrate plate segments can be individually defined in order to be able to apply one layer to all substrate plate segments in a common plane.”).
Uckelmann teaches each of the plurality of build plate elements are individually connected to the support via the alignment means, are positioned on top of the support (Fig. 6), but Uckelmann does not teach the plurality of build plate elements are positioned laterally adjacent at least two other build plates elements without spacing therebetween.
Geisen et al. teaches an apparatus for producing an object by means of additive manufacturing (Abstract, “An apparatus for a facility for additively manufacturing a component having a base forming a manufacturing surface”), wherein a plurality of build plate elements are positioned laterally adjacent at least two other build plates elements without spacing therebetween such that the plurality of build plates elments (Fig. 2, [0044], “The base 1 comprises a plurality of portions 5”), when aligned in the single plane, form a continuous planar surface (Fig. 2, Geisen et al. teaches the portions 5 form a single plane).
 Uckelmann and Geisen et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the build plate elements in Uckelmann to incorporate positioning the build plate elements without spacing in between and forming a single plane as taught by Geisen et al., because it would help improve control of the manufacturing process by individually controlling the conditions of formation on each portion of the build plane (Geisen et al., [0010]).
	Furthermore, Uckelmann and Geisen et al. do not teach that each build plate element is individually connected to the support by at least one alignment mechanism including a positioning hole formed in the support, a height-adjustable positioning element received in the positioning hole and defining a through hole, and a locking element received through the build plate element and the through hole and lockable to the support.
Skubic teaches each build plate element (Fig. 6, element 34, “deformable platen”) is individually connected to the support (Fig. 8A, element 72, “cap end”) by at least one alignment mechanism (Fig. 6, [0040], “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) including a positioning hole (Fig. 8A, element 72, hole that is part of the configuration of “base end”) formed in the support, a height-adjustable positioning element (Fig. 6, [0040], “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) received in the positioning hole and defining a through hole (Fig. 8A, the supports are received in a hole in 72 and defines a through hole), and a locking element received through the build plate element and the through hole and lockable to the support (Fig. 8A, element 74, [0043], “adjustment screw”).
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means in Uckelmann to incorporate at least one alignment mechanism as taught by Skubic, because by incorporating adjustment members with locking elements, the alignment mechanism is able to compensate for vertical deviations (Skubic, Abstract, “at least one mechanism configured to adjust at least a portion of the first surface to compensate for vertical deviation(s) from the at least one horizontal axis that the deposition head is directed to move in.”).
	Regarding claim 14, Uckelmann does not teach each build plate element is connected to the support by a plurality of alignment mechanisms.
	Skubic further teaches each build plate element is connected to the support by a plurality of alignment mechanisms (Fig. 6, [0040], “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”).
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means in Uckelmann to incorporate multiple adjustable support as taught by Skubic, by the same reason set forth in claim 1.
Regarding claim 18, Uckelmann does not teach each build plate element defines a through hole receiving the locking element therethrough.
Skubic further teaches each build plate element defines a through hole receiving the locking element therethrough (Fig. 8A, “base end 72” comprises a through hole; Fig. 8A, element 32, [0043], “Adjustment screw 74 extends into cap end 70, and through base plate 32, base end 72, and cross beam 50.”).
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means for build plate element in Uckelmann to incorporate through hole in the support taught by Skubic, because by incorporating locking hole, the accuracy of the printing process is improved ([0046], “This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 19, Uckelmann does not teach the positioning element threadably engages the support and the locking element threadably engages the support.
Skubic further teaches the positioning element threadably engages the support and the locking element threadably engages the support (Fig. 8A, element 74, [0043], “adjustment screw”; [0043],  “Adjustment screw 74 includes top threaded portion 74a…”).
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means for build plate element in Uckelmann to incorporate adjustment screw in the support taught by Skubic, for the same reason set forth in claim 18.
Regarding claim 20, Uckelmann teaches the support includes an outer peripheral edge having an upper face forming a calibration member defining a z-position and reference xy-plane for aligning the plurality of build plate elements in the single plane ([0143], “The process can, for example, be implemented in such a way that the heights of the different substrate plate segments can be individually defined in order to be able to apply one layer to all substrate plate segments in a common plane.”; [0199], “Each module 110a-c is fitted with side walls, like the inserts in accordance with FIG. 1A, B, within which the substrate plate stacks 112a-c can move vertically with edges sealed.” Fig. 1a&b, Uckelmann et al. teaches side walls which defines a vertical position as shown in Fig. 1a. Furthermore, since each build plate element are fitted within the side wall, it’s inherent that each build plate element needs to be aligned in the xy-plane in order to ensure its edges are sealed and aligned in the z direction in order to ensure it’s in a common plane with adjacent build plate element).
Regarding claim 21, Uckelmann teaches the outer peripheral edge projects upwardly and the plurality of build plate elements are positioned within the outer peripheral edge (Fig. 1a, the side walls project upwardly and the build plate elements are positioned within).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Uckelmann (U.S. 2013/0108726), in view of Geisen et al. (U.S. 2019/0061266) and Skubic (U.S. 2010/0100222), as applied in claim 13, further in view of Din (U.S. 2016/0031160). 
Regarding claim 15, Uckelmann does not teach each build plate element is connected to the support by three alignment mechanisms.
Din teaches an apparatus, wherein each build plate element (Din, Fig. 2, element 140, [0018], “printing bed”) is connected to the support by three alignment mechanisms (Din, Fig. 3, three “adjustment mechanisms”).
Uckelmann and Din are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of adjustment members for alignment means in Uckelmann to be three adjustment members taught by Din, because three adjustment members is sufficient to define a single plane ([0008], line 19, “With the disposition, when the printing bed is tilted compared to a horizontal plane, a user can adjust the level of the printing bed at the same side (the adjustment side) of the adjustment platform without having to move to three different locations (three points define a plane) to adjust the level of the printing bed.”).
Regarding claim 17, Uckelmann does not teach the three alignment mechanisms define points of an equilateral triangle.
Din further teaches the three alignment mechanisms define points of an equilateral triangle (Fig. 3, three elements 122 and 130 form an equilateral triangle).
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of adjustment members for alignment means in Uckelmann to be an equilateral triangle taught by Din, because by limiting the arrangement of adjustment members, a user can easily adjust the level of the printing surface (Din, [0008], line 19, “With the disposition, when the printing bed is tilted compared to a horizontal plane, a user can adjust the level of the printing bed at the same side (the adjustment side) of the adjustment platform without having to move to three different locations (three points define a plane) to adjust the level of the printing bed.”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Uckelmann (U.S. 2013/0108726), in view of Geisen et al. (U.S. 2019/0061266), Skubic (U.S. 2010/0100222), and Din (U.S. 2016/0031160), as applied in claim 15, further in view of Volk (U.S. Patent No 9,597,731).
Regarding claim 16, Uckelmann does not teach each of the three alignment mechanisms is positioned equidistant from a thermal center of the build plate element.
Volk teaches an apparatus, wherein each of the plurality of the alignment mechanisms is positioned equidistant (Fig. 1, four “adjustment couples” are located in each corner of the build platform at equal distance) from a thermal center of the build plate element (Fig. 1, build piece 124, located at the center of the build platform).
Uckelmann and Volk are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of adjustment members for alignment means in Uckelmann and Din so that each adjustment member locates at equal distance from the center of build plate element, as taught by Volk. By placing each adjustment member at equal distance from the center of build plate element, the connection between support and build plate element is improved (Volk, Col 2, line 58, “By adjustably coupling a build platform to a base in an additive-manufacturing device, the failure rate of the additive-manufacturing device may be reduced. For example, the build platform may move in response to pressure applied to or by a build piece on the built platform, thereby reducing the possibility of breaking the build piece by the pressure.”).
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Uckelmann in view of Skubic fails to disclose “adjustment mechanism and locking mechanism”, in particular, “a through hole (32) formed through the positioning element (3) such that the positioning element (3) is adjustable relative to the support (5) and the locking element (91) is rotationally decoupled from the positioning element (3)”.
Examiner respectfully disagrees. Skubic teaches a through hole (Fig. 8A, the supports are received in a hole in 72 and defines a through hole) formed through the positioning element (Fig. 8A, “adjustable support 36”) such that the positioning element is adjustable relative to the support ([0040], “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) and the locking element ([0043], “adjustment screw”) is rotationally decoupled from the positioning element (To remove screw from the support, one needs to rotationally decouple it). Examiner submits that Uckelmann in view of Skubic teaches the adjustment mechanism and locking mechanism disclosed in the instant application in that the adjustable support 36 is able to adjust the position of the build plate in z-direction ([0007], “one mechanism operably secured to the second surface of the deformable platform, and configured to adjust at least a portion of the first surface to compensate for vertical deviation(s) from the at least one horizontal axis that the deposition head is directed to move in”) and the adjustment screw threadably engages the support (“adjustment screw”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/            Primary Examiner, Art Unit 1744